Citation Nr: 1026247	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-39 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The evidence of record shows that a left ear hearing loss 
pre-existed the Veteran's period of active service.  

2.  The evidence of record does not show that the Veteran's pre-
existing left ear hearing loss increased in disability during 
service.  

3.  The evidence of record does not show that any current hearing 
loss in either ear resulted from injury or disease in service.  

4.  The evidence of record does not show that any current 
tinnitus resulted from injury or disease in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).  

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

The RO's November 2004 and March 2006 letters advised the Veteran 
of the foregoing elements of the notice requirements.  See 
Quartuccio, 16 Vet. App. at 187; Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a 
readjudication of the claim); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  See 
Pelegrini, 18 Vet. App. at 120.  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary to 
establish an effective date.  

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, as well as his identified VA medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As for his hearing loss 
and tinnitus claims, the RO has obtained two VA audiometric 
evaluations to obtain a medical opinion concerning the etiology 
of any current hearing loss or tinnitus.  However, as discussed 
more fully below, neither examiner was able to provide the 
requested opinion because the results of the testing on both 
examinations were considered invalid and unreliable.  Therefore, 
neither examination is adequate for rating purposes.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, the 
Board finds that VA has fulfilled the duty to assist in this 
case, because the inability to obtain a valid opinion regarding 
the etiology of the Veteran's hearing loss and tinnitus was 
essentially due to the Veteran's failure to cooperate with the 
examinations.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including sensorineural 
hearing loss, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Historically, the Veteran served on active duty in the Army from 
July 1967 to April 1969.  His report of separation listed his 
military occupational specialty as infantry fire crewman.  The 
report also notes that the Veteran was awarded the Combat 
Infantry Badge.  

The report of the Veteran's enlistment examination in August 1966 
contains the following pure tone data:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
15(30)
15(25)
15(25)
-
5(10) 
Left
30(45)
15(25)
10(20)
-
15(20)

(Note: The August 1966 audiometric test results were reported in 
standards set forth by the American Standards Association (ASA).  
The ASA results are the figures on the left of each column and 
are not in parentheses.  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures in 
parentheses.). 

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

Therefore, the findings on the Veteran's enlistment examination 
meet the criteria for a hearing loss disability in his left ear, 
but not in his right ear.  The service treatment records are 
silent for any complaints regarding hearing loss or tinnitus.  
The report of the Veteran's separation examination does not 
reflect any audiometric or other data regarding his hearing.  

The post-service treatment records are also silent for any 
complaints or clinical findings regarding hearing loss or 
tinnitus.  

In July 2005, the Veteran was afforded a VA audiologic 
examination.  The Veteran reported exposure to noise from mortar 
fire during service.  The Veteran did not indicate when his 
hearing loss began, but he stated that he first noticed tinnitus 
five or six years previously.  The examiner did not report pure 
tone data and did not provide the requested etiology opinion, 
noting that the pure tone data obtained were not considered valid 
due to lack of agreement with speech results.  It was noted that 
speech recognition scores of 100 percent for the right ear and 94 
percent for the left ear were obtained.  The examiner commented 
that the examination was repeated after the Veteran was 
reinstructed regarding testing, without improvement.  

Another VA audiometric evaluation was obtained in December 2009.  
That examiner stated that the test results were "inconsistent 
and do not appear to reflect the veteran's maximal effort.  The 
veteran was reinstructed and encouraged throughout testing with 
no improvement in his admitted responses.  There was poor 
interest reliability."  The examiner noted that the Veteran 
"was able to answer questions without problems well below 
admitted thresholds."  The examiner concluded that "the veteran 
most likely has some hearing loss, but not to the degree that he 
was admitting," and that the tests results were considered 
invalid and unreliable.  Accordingly, the requested medical 
opinion regarding the etiology of any current hearing loss or 
tinnitus was not provided.  

As noted above, the Board finds that VA's duty to assist the 
Veteran has been satisfied.  He was afforded two VA audiometric 
examinations in conjunction with his claim.  However, neither 
examiner was able to obtain reliable, valid data, and the 
December 2009 examiner was unable to provide the requested 
medical opinion, due to the less than maximal effort by the 
Veteran, despite encouragement and repeated instruction in the 
testing methods by both examiners.  

Therefore, despite VA's efforts to obtain medical evidence that 
might help substantiate the Veteran's claims, the record contains 
no objective evidence documenting the extent of any hearing loss 
after the Veteran's separation from service.  Moreover, there is 
no medical evidence regarding the etiology of any hearing loss or 
tinnitus the Veteran may currently have.  

As noted above, the report of the Veteran's enlistment 
examination shows left ear hearing loss at that time.  Thus, left 
ear hearing loss pre-existed service.  The presumption of 
soundness at service entry is rebutted.  See 38 C.F.R. 
§ 3.303(c).  A preexisting injury or disease will be presumed to 
have been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is clear and unmistakable evidence (obvious or 
manifest) that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (2009); see also 
38 U.S.C.A. § 1153 (West 2002).  However, temporary flare-ups of 
a disorder do not constitute aggravation if there is no increase 
in the underlying disability.  Hunt v. Derwinski, 1 Vet. App. 
292, 296-7 (1991).  

In this case, the report of the Veteran's separation examination 
does not contain audiometric data and the service treatment 
records are silent for any complaints or notations concerning 
hearing loss.  Moreover, the post-service treatment records 
contain no audiometric data documenting the severity of any 
hearing loss.  Accordingly, the evidence of record does not show 
that the Veteran's pre-existing left ear hearing loss increased 
in disability during military service.  See 38 C.F.R. § 3.306.  

Further, although the December 2009 VA examiner indicated that 
the Veteran most likely had some hearing loss, the record does 
not show that any right ear hearing loss was first manifest to a 
compensable degree within one year following the Veteran's 
separation from service.  Therefore, service connection for right 
ear hearing loss cannot be presumed.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Finally, because the record contains no medical evidence that any 
current hearing loss in either ear or tinnitus is due to disease 
or injury during service, the Board finds that the requirement 
for a nexus between the claimed disabilities and service is not 
met.  Therefore, service connection for both bilateral hearing 
loss and tinnitus must be denied.  

The Veteran contends that he was exposed to noise exposure in the 
course of his duties during service.  His statements in this 
regard are both competent and credible evidence.  The Veteran has 
indicated that he did not "hear as well" when he returned from 
Vietnam.  His statements in this regard are both competent and 
credible.  Nevertheless, these statements are not competent 
evidence that he had a right ear hearing disability for VA 
purposes at that time, nor are they competent evidence that his 
left ear hearing loss underwent a permanent increase in 
disability that was not due to the natural progress of the 
disorder.  Moreover, these statements are not competent evidence 
that he has a current hearing loss disability for VA purposes.  
Hearing loss is not the type of disability for which lay evidence 
is competent evidence, as it requires specific audiometric 
findings to be considered a disability for VA purposes.  
38 C.F.R. § 3.385.  

Tinnitus is the type of disorder for which lay evidence is 
competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) (finding that the claimant is competent to testify 
regarding symptoms capable of lay observation).  The Veteran 
contends that his "ears have rang" since he was in Vietnam.  In 
a statement to the VA examiner in July 2005, the Veteran stated 
that he first noticed the ringing in his ears five to six years 
previously.  The Veteran's statements in this regard are 
competent evidence.  However, as the Veteran's statements with 
regard to the onset of his tinnitus are inconsistent, the Board 
does not find these statements credible lay evidence sufficient 
to constitute evidence of continuity of symptomatology.  Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility 
may be impeached by a showing of interest, bias, inconsistent 
statements, consistency with other evidence), aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  

Thus, in the absence of competent medical evidence that the 
Veteran currently has bilateral hearing loss or tinnitus related 
to his military service, the preponderance of the evidence is 
against the Veteran's claim for service connection for these 
disorders.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


